UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                    :
SUSAN S. RODWAY,                                    :              CASE NO. 1:18-cv-169
                                                    :
           Plaintiff,                               :               OPINION & ORDER
                                                    :               [Resolving Doc. 1]
vs.                                                 :
                                                    :
COMMISSIONER OF SOCIAL                              :
SECURITY,                                           :
                                                    :
           Defendant.                               :
                                                    :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       On January 23, 2018, Plaintiff Susan Rodway filed a complaint seeking judicial

review of Defendant Social Security Commissioner’s decision to deny her period of

disability and disability insurance benefits applications.1 On January 24, 2019, Magistrate

Judge David A. Ruiz recommended that the Court vacate the Commissioner’s final decision

and remand the case for further proceedings.2

       Any objections to Magistrate Judge Ruiz’s Report and Recommendation (“R&R”)

were due by February 7, 2019. Defendant Commissioner stated she will not file

objections.3

       The Federal Magistrates Act requires a district court to conduct a de novo review

only of those portions of an R&R to which the parties have objected.4 Absent objection, a




       1
         Doc. 1. Plaintiff and Defendant file merits briefs. Docs. 13, 15. Plaintiff replies to Defendant’s brief. Doc. 16.
       2
         Doc. 17.
       3
         Doc. 18.
       4
         28 U.S.C. § 636(b)(1).
Case No. 1:18-cv-169
Gwin, J.

district court may adopt the R&R without review.5 Because no party has objected to the

R&R, this Court may adopt the R&R without further review. Moreover, having conducted

its own review of the record, the Court agrees with the conclusions in the R&R.

         Accordingly, the Court ADOPTS Magistrate Judge Ruiz’s R&R, incorporating it fully

herein by reference, VACATES the Commissioner’s final decision, and REMANDS the case

for proceedings consistent with the opinion.

         IT IS SO ORDERED.


Dated: February 11, 2019                                         s/        James S. Gwin
                                                                 JAMES S. GWIN
                                                                 UNITED STATES DISTRICT JUDGE




           5
             Thomas v. Arn, 474 U.S. 140, 149–52 (1985). Failure to timely object may waive a party’s right to appeal the
district court’s order adopting the R&R. Id. at 155; United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
                                                           -2-
